Case 5:18-cv-01882-JGB-SHK Document 61-1 Filed 04/03/19 Page 1 of 2 Page ID #:640




                      EXHIBIT A
Case 5:18-cv-01882-JGB-SHK Document 61-1 Filed 04/03/19 Page 2 of 2 Page ID #:641




                  S & N LABS
                   2021 E. Fourth Street                 Santa Ana, California 92705                    (714) 543-2211




  2 April 2019                                                                       Job Number:              22903



  Hueston Hennigan LLP
  523 West Sixth Street, Suite 400
  Los Angeles, California 90014




                                                      REPORT

  Four cans of Bang Root Beer Blaze with best-by date code 042619 were purchased on 23 January
  2019. Cans of two other Bang flavors were obtained on 21 March 2019. The contents of these
  products were tested for several components. The methods used and results are summarized in
  the table below.

                                    Composition (all values in mg/can)
               Analyte                  Method      Root Beer Blaze Blue Razz                       Lemon Drop
     Creatine (mg/can)                       HPLC        ND < 0.06     ND < 0.3                        ND < 0.15
     Creatinine (mg/can)                     HPCL              0.41    TR < 0.4                        TR < 0.1
     Creatyl-L-leucine (mg/can)              HPLC             34        (NA)                            (NA)
     CoQ10 (mg/can)                          HPLC              0.5      (NA)                            (NA)
     Leucine (mg/can)                        HPLC             79        (NA)                            (NA)
     Isoleucine (mg/can)                     HPLC             18        (NA)                            (NA)
     Valine (mg/can)                         HPLC             27        (NA)                            (NA)
     Total BCAA (mg/can)              (calculation)          124        (NA)                            (NA)
                   ND = not detected; TR = trace, below the detection limit stated; NA = not analyzed




  /s/ Neil E. Spingarn

  Neil E. Spingarn, Ph.D.
  President
